department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi postf-150620-01 uilc internal_revenue_service national_office legal advice memorandum for andrew j mandell cc lm fs li from matthew lay senior technician reviewer cc psi subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer business promoter partnership bank appraiser subsidiary country equipment equipment equipment year year date date date postf-150620-01 date date date date date date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey a b c d e f g h i postf-150620-01 j issue sec_1 whether a series of prearranged transactions entered into by taxpayer lacked economic_substance and had no business_purpose whether the purported sale of the right to receive rental income was a financing and not a sale whether the transfer of property to subsidiary qualifies under sec_351 if the transaction is held to have economic_substance and the transfer from the partnership to the subsidiary of taxpayer qualify under sec_351 whether the payments by taxpayer to bank are capital expenditures whether the accuracy related penalty provided by sec_6662 applies to deficiencies that result from disallowing the rental deductions claimed by taxpayer conclusion sec_1 the series of prearranged transactions entered into by taxpayer lacked economic_substance and had no business_purpose the purported sale of the right to receive rental income was a financing and not a sale the transfer of property to subsidiary does not qualify under sec_351 the payments by taxpayer to bank are not capital expenditures the accuracy related penalty provided by sec_6662 applies to deficiencies that result from disallowing the rental deductions claimed by taxpayer facts taxpayer a publicly_held_corporation is engaged in business taxpayer is the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return on date promoter presented for taxpayer’s consideration a transaction referred to as promoter’s asset finance strategy designed to achieve lower cost financing for the purchase of equipment promoter described this strategy as an alternative form of financing that is comparable in pre-tax efficiency to other more traditional forms of financing however o n an after-tax basis it reduces the cost of using the asset by as much a sec_30 shortly after this postf-150620-01 meeting taxpayer began to isolate assets that would work in the context of the proposed transaction the bank indicated its willingness to provide the necessary financing the benefits derived by taxpayer from entering into the transactions were highlighted in a memo dated date the bank memo the bank memo described a 4-step equipment finance structure the structure involved taxpayer a subsidiary of taxpayer and a foreign_partnership with foreign owners the bank memo described the following transactions transaction the partnership purchases equipment equipment equipment and equipment at fair_market_value the partnership finances the purchase with an equity note approximately and a finance note approximately transaction the partnership leases the equipment to taxpayer for a months equipment and b months equipment and equipment transaction the partnership sells the lease payment stream the rent sale to bank and uses the proceeds from the rent sale to pay the finance note transaction if the partnership and taxpayer’s subsidiary agree to terms the partnership will transfer to the subsidiary in a tax-free_exchange the following ownership of the equipment and the remaining equity note obligation the transactions that actually occurred are described below sale-leaseback transactions on date taxpayer entered into an agreement the purchase agreement through which it sold certain equipment equipment and equipment the equipment to partnership a country limited_partnership the partnership’s owner and general_partner is a foreign individual and the partner is a foreign_entity the purchase_price paid_by partnership for the equipment was determined by reference to a appraiser report in which the aggregate fair_market_value of the equipment was appraised at dollar_figurea the appraisal was not performed via an inspection of the equipment but rather it relied upon a desktop investigation in which taxpayer provided asset descriptions the appraisal was undertaken at the request of partnership but was commissioned and paid for by promoter partnership financed its purchase of the equipment through the execution and delivery of a secured nonrecourse note the finance note in the amount of dollar_figureb and a secured recourse promissory note the equity note in the amount of dollar_figurec postf-150620-01 under the terms of the finance note partnership promised to pay taxpayer the principal sum of dollar_figureb together with interest on the unpaid balance thereof from date subject_to certain prepayment and acceleration clauses the finance note was payable in c total installments compromised of d equal quarterly installments of dollar_figured followed by e equal quarterly installments of dollar_figuree and finally by f equal quarterly installments of dollar_figuref under the equity note partnership promised to pay taxpayer the full principal_amount of dollar_figurec without interest on date under the purchase agreement the equipment was represented to have been in good working order and repair it has been determined however that one of the machines was abandoned and written off in date without ever having been placed_in_service moreover two of the machines were not completed until date and date respectively the equipment was immediately leased back to taxpayer by partnership pursuant to a separate lease agreement the equipment lease under the equipment lease taxpayer leased the computers for a a month period and the equipment and equipment for a b month period taxpayer agreed to make the following rental payments to partnership with respect to the equipment for the equipment g consecutive quarterly installments of dollar_figureg for the equipment d consecutive quarterly installments of dollar_figureh followed by h consecutive quarterly installments of dollar_figurei and for the equipment i consecutive quarterly installments of dollar_figurej followed by i consecutive quarterly installments of dollar_figurej to secure partnership’s payment of principal and interest when due the finance note granted taxpayer a purchase money security_interest in i the equipment ii the equipment lease iii all rental payments due partnership under the equipment lease and iv all proceeds of any of the foregoing the collateral the security_interest created by the finance note was in all respects senior to the security_interest created by the equity note the equity note was secured with a purchase money security_interest in partnership’s right title and interest in the collateral however taxpayer’s lien on the equipment lease but not its lien on the equipment and any proceeds thereof was to automatically terminate upon the payment in full of the finance note under the equipment lease taxpayer was responsible for all costs and expenses of any nature whatsoever for the possession and operation of the equipment including any related taxes fines duties and penalties the general tax indemnity in addition during the term of the lease taxpayer assumed all risk of loss damage theft and condemnation with respect to the equipment in the event that taxpayer failed to make a rental payment partnership was afforded a number of remedies under the equipment lease the remedies included the right to declare all accrued but unpaid rents immediately due and payable as well as the postf-150620-01 right to repossess and sell or re-lease the equipment to recover the unpaid rent the equipment lease also provided partnership with the right to assign sell transfer or grant a security_interest in all the equipment to a qualified assignee upon written notice to taxpayer a qualified assignee was defined as any financial_institution with net_worth in excess of dollar_figurek that was not affiliated with any of taxpayer’s competitors listed in the equipment lease upon written notice partnership also had the right to sell all or any portion of the rental payments due from taxpayer to a qualified assignee upon expiration of the initial lease_term taxpayer had an option to purchase the equipment at its fair_market_value a appraiser appraisal provided to partnership stated that the residual_value of the equipment at the end of the lease_term would be approximately to of dollar_figurea the estimated fair_market_value of the equipment on the appraisal date rent sale on date one day after date partnership sold the rights to receive a specified number of quarterly payments under the equipment lease valued at dollar_figurel to bank for dollar_figurem in cash pursuant to a rent sale agreement the rent sale agreement the purchase_price of the rent payments acquired by bank was determined by discounting the amount of each rent payment on a quarterly basis from its scheduled payment_date back to date under the rent sale agreement bank acquired the right to receive the following rental payments required to be paid_by taxpayer under the equipment lease the first i payments scheduled with respect to the equipment the first c payments scheduled with respect to the equipment and the first c payment scheduled with respect to the equipment bank also acquired the right to any payment made under the equipment lease for lost damaged or destroyed equipment items the right to the general tax indemnity provided under the equipment lease and the right to declare all accrued and unpaid rents immediately due and payable bank did not acquire any interest in the equipment nor did it acquire any right to possess the equipment bank accounted for the rent sale transaction as a loan to taxpayer for both tax and financial reporting purposes approximately dollar_figuren of the rent sale proceeds due partnership per partnership’s direction was wired directly by bank to taxpayer’s bank account of the total amount wired to taxpayer approximately dollar_figureo was paid in satisfaction of the finance note and approximately dollar_figurep represented one-day’s interest on the principal_amount of the finance note taxpayer reported the payment of the finance note funded by bank as a financing on its financial reports transfer to subsidiary postf-150620-01 taxpayer’s year taxable_year ended on date on date subsidiary a wholly owned subsidiary of taxpayer entered into an agreement with partnership partnership agreed to acquire j shares of subsidiary series a preferred_stock in exchange for partnership’s interest in the equipment and the equipment lease the interest transferred by partnership to subsidiary included partnership’s right to the rent payments due under the equipment lease that were not sold to bank under the rent sale agreement the retained rents according to subsidiary’s board_of directors the fair_market_value of this interest at the time of the exchange was dollar_figureq the exchange was effected through the execution of a separate agreement dated date under the terms of this agreement subsidiary accepted the assignment of partnership’s interest in the equipment and the equipment lease and agreed to assume all of partnership’s obligations to taxpayer arising from the sale-leaseback transaction included in these obligations was partnership’s obligation to pay taxpayer dollar_figurec due on the equity note as of date partnership’s obligation to acquire subsidiary preferred shares was conditioned upon the simultaneous contribution by taxpayer to subsidiary of dollar_figurer in exchange for common_stock these two transactions were intended to qualify as tax free exchanges under sec_351 taxpayer recorded in its general journal its additional cash investments in subsidiary in date on date subsidiary made a dollar_figurer payment to taxpayer in satisfaction of equity note with the balance of the payment being accounted for as a dividend in connection with the exchange between partnership and subsidiary appraiser issued separate appraisal reports to each party both reports were dated date the report issued to partnership reaffirmed the residual_value of the equipment at the end of the equipment lease that was presented in the original appraisal report ie to of dollar_figurea ie approximately dollar_figures to dollar_figuret the report issued to subsidiary however listed the residual_value of the equipment on date as dollar_figureu or at least dollar_figurev higher than the value reported to partnership taxpayer’s returns the sale of the equipment to partnership under the purchase agreement was not reported by taxpayer on its year tax_return for year no depreciation deduction was claimed by taxpayer with respect to the equipment 1it is unclear how the board_of directors calculated the dollar_figureq value for the equipment when as indicated below the residual_value of the equipment was appraised at dollar_figureu in the appraiser report issued to subsidiary postf-150620-01 taxpayer also failed to report the sec_351 transaction on its year tax_return beginning in year taxpayer resumed its depreciation of the equipment on its portion of the consolidated_return in addition taxpayer began deducting the full amount of all payments to bank these deductions were not reflected as rental payments to bank rather taxpayer deducted a portion of the payments as an interest_expense and the remaining amounts as additional_depreciation the amounts characterized as depreciation corresponded to the reduction in the principal_amount owed to bank the total fees incurred by taxpayer in connection with the transaction amounted to dollar_figurew beginning with the year fiscal_year this amount is being amortized over a year period for book and tax purposes in addition subsidiary began to amortize dollar_figurex over a twelve year period beginning in year this amount represents other assets recorded by subsidiary upon the issuance of its preferred shares law and analysis issue economic_substance a transaction that is entered into solely for the purpose of tax reduction and that has no economic or commercial objective to support it is a sham and is without effect for federal_income_tax purposes estate of franklin v commissioner t c 752_f2d_89 4th cir 435_us_561 nicole rose corp v commissioner 117_tc_27 when a transaction is treated as a sham the form of the transaction is disregarded and the proper tax treatment of the parties to the transaction is determined to be respected a transaction must have economic_substance separate and distinct from the economic benefit achieved solely by tax reduction if a taxpayer seeks to claim tax benefits which were not intended by congress by means of transactions that serve no economic purpose other than tax savings the doctrine_of economic_substance is applicable 31_f3d_117 3d cir 861_f2d_494 7th cir aff'g 87_tc_1087 364_f2d_734 2d cir aff'g 44_tc_284 31_tc_33 aff'd 270_f2d_294 3d cir acm partnership v commissioner tcmemo_1997_115 aff'd in part and rev'd in part 157_f3d_231 3d cir whether a transaction has economic_substance is a factual determination 338_us_451 this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer's conduct and useful in light postf-150620-01 of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs yosha v commissioner 87_tc_1087 acm partnership supra courts have consistently found that the potential for profit or loss on the sale or re- lease of the property is a crucial burden and benefit of owning property 87_tc_1471 crucial to the characterization of this transaction is which party bears the risk of economic loss or physical damage to the equipment the terms of the leaseback placed this burden on taxpayer further partnership had little risk of loss since it was planned that partnership would sell the equipment to subsidiary in transaction in 435_us_561 the supreme court overturned the commissioner’s determination that a sale-leaseback should be disregarded for tax purposes the case involved the construction of a new bank building because banking regulations adversely affected the bank’s ownership of the building it found an investor to take title to the property and lease it to the bank for years at trial the government acknowledged the existence of the fact and conceded that more than mere tax_avoidance was behind the form of the transaction the court held that w here as here there is a genuine multiple-party transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached the government should honor the allocation of rights and duties effectuated by the parties u s pincite the present case is easily distinguishable from frank lyon in frank lyon the rationale for the transaction was the clear non-tax reason for the bank to find an independent investor to take title to the property here there is arguably no non- tax reason for the way the transactions were structured we believe that the transactions described above were in substance a simple financing_transaction in which taxpayer transferred the equipment to a subsidiary while borrowing about dollar_figurey directly or indirectly from bank moreover the issuance postf-150620-01 of preferred_stock to partnership in the purported sec_351 exchange was in substance a fee for partnership’s services in facilitating the tax_motivated_transactions by reporting income from the rent sale we further believe that there was no objective economic_substance or business_purpose for structuring the transactions described above as a sale-leaseback followed by a purported sec_351 exchange rather than as a simple financing rather the sole purpose of structuring the transactions as a sale followed by a purported sec_351 exchange was the creation of tax benefits neither taxpayer nor subsidiary could have expected to earn a pre-tax profit from the series of transactions based on the information provided the finance note and the rental payments from taxpayer to partnership are nearly offsetting obligations the equity note was in essence forgiven by taxpayer when the obligation was assumed by subsidiary taxpayer’s wholly owned subsidiary following the sec_351 transaction taxpayer also incurred dollar_figurew in transaction costs by engaging in the lease_strip which would further preclude a pre-tax profit further indication that taxpayer had no true economic concerns regarding the transaction is that both taxpayer and subsidiary relied on an appraisal arranged by promoter a transaction involving equipment of such high value would ordinarily warrant an independent appraisal the transactions’ closeness in time and prearrangement supports the argument that the outcomes of the transactions were known by the parties and that tax reduction was their primary goal the transactions were each planned and scheduled to occur within a short_period of each other the bank memo clearly indicates the prearranged nature of the transactions the sale-leaseback rent sale and the purported sec_351 transaction all occurred within a month period date date and date respectively the parties carefully planned these transactions and therefore knew of both the lack of pre-tax economic potential discussed above and of the tax reducing benefits of the transaction the prearrangement and rapidity of the transactions nearly ensured that the results would be as foreseen and no additional possibility for either profits or losses would arise given the certainty of consequences it becomes clear that the primary goal was the tax reduction the transaction lacks economic_substance and the deductions should be adjusted to reflect the real economics of the transaction taxpayer did receive funds from bank through partnership and the payments to bank reflect a repayment of these funds a portion of taxpayer’s payments should be allocated to a repayment of principal and another portion as payment of interest taxpayer should be allowed the deduction of interest_paid to partnership taxpayer never relinquished its ownership of the property for tax purposes and therefore should be allowed macrs depreciation on the equipment the disallowed deduction is the second postf-150620-01 depreciation deduction taken by taxpayer and represented by the principal portion of taxpayer’s payments to bank issue sale v financing in addition to the authorities described in the previous section which support characterizing the transaction engaged in by taxpayer partnership and subsidiary as a financing there are additional cases specifically addressing the factors that are relevant in identifying the true owner of property that is involved in a sale- leaseback_transaction as discussed more fully below we believe that these cases also support treating the transactions engaged in by taxpayer partnership and subsidiary as a financing there are two ways to characterize the transactions as a financing and not as a bona_fide sale the first way is that the transactions were a financing by partnership in which partnership lent taxpayer funds that it obtained from bank the second way is that the transactions were a financing by bank in which partnership acted as a conduit with either characterization of the transactions we would conclude as discussed below that the transactions were a financing which was carried out as a series of four transactions the real economic_effect of the transactions was that taxpayer transferred the equipment to a subsidiary while borrowing approximately dollar_figurey directly or indirectly depending on how the transactions are viewed from bank the issuance of preferred_stock to partnership in the purported sec_351 exchange was in substance a fee for partnership’s services in facilitating the tax_motivated_transactions by reporting income from the rent sale the determination of who is the owner of property and therefore who is entitled to the tax benefits focuses on the economic_substance of a transaction not its form here whether the transaction was a financing and not a sale would depend on whether partnership became the bona_fide owner of the equipment whether a transaction is a sale a lease or a financing_arrangement is a question of fact which must be ascertained from the intent of the parties as evidenced by the written agreements read in light of the attending facts and circumstances 24_tc_1124 whether a transaction is a true sale and an operating_lease as opposed to a financing_arrangement will result in different tax consequences for both the seller-lessee and the buyer-lessor the test for determining if a transaction is a sale as opposed to a lease or a financing_arrangement is whether the benefits_and_burdens_of_ownership have passed to the purported purchaser 89_tc_1229 the tax_court has used the following factors to determine if the benefits_and_burdens_of_ownership pass in a transaction whether legal_title passed whether the parties treated the transaction as a sale whether the purchaser acquired an equity_interest in the property whether the sale contract obligated the seller to postf-150620-01 execute and deliver a deed and obligated the purchaser to make payments whether the purchaser is vested with the right of possession whether the purchaser pays property taxes after the transaction whether the purchaser bears the risk of economic loss or physical damage to the property and whether the purchaser receives the profit from the property’s operation retention and sale 77_tc_1221 in determining the validity of a sale-leaseback transaction the tax_court also looks to the existence of useful_life of the property in excess of the leaseback term the existence of a purchase option at less than fair_market_value if renewal rentals at the end of the leaseback term are set at a fair_market_value rate and the reasonable possibility that the purported owner of the property can recoup its investment in the property from the income producing potential and residual_value of the property 88_tc_702 84_tc_412 accordingly all the facts and circumstances must be examined to determine the nature of a transaction the facts and circumstances also will determine the relative importance given to each particular factor for example the court in torres noted that a sale-leaseback involving a net_lease has characteristics that may reduce the significance of certain factors in determining its true substance b ecause net leases are common in commercial settings it is less relevant that petitioner was not responsible for the payment of property taxes or that petitioner bears less of a risk of loss or damage to the property because the lessee is required to maintain insurance on the property similarly a lessor is normally not vested with the right of possession during the term of the lease and therefore the relevant consideration in this regard is whether the useful_life of the property extends beyond the term of the lease so as to give the purchaser a meaningful possessor right to the property also in a leaseback_transaction it is normal for the lessee to receive profits from the operation of the property while the lessor’s receipt of payments is less dependent upon the operation of the property t c pincite the purported leaseback at issue in this case appears to be a net_lease this question therefore is highly factual in nature we believe that there is a basis to conclude that the transactions were a financing in applying the factors discussed above to this case we have a number of comments the following discussion keys into the factors enumerated in grodt mckay realty inc and torres postf-150620-01 has legal_title passed regardless of whether title passed in the purported sale of the equipment to partnership the final result of the series of steps was that subsidiary a subsidiary of taxpayer became the owner of the equipment this was planned as transaction four of the bank memo thus this factor supports the view that there was no sale did the parties treat the transaction as a sale the parties in some ways used the form of a sale but a substance over form analysis shows that viewing the transactions as a whole the parties did not treat it like a sale it is the substance of a transaction and not its legal form which is controlling for federal_income_tax purposes 308_us_252 the facts presented suggest an economic_substance of the transaction different than the form namely a financing_arrangement promoter which proposed the transactions seems to have described the transactions as a financing the proposal was the asset finance strategy promoter described this strategy as an alternative form of financing that is comparable in pre-tax efficiency to other more traditional forms of financing however o n an after-tax basis it reduces the cost of using the asset by as much a sec_30 this indicates the parties intended to carry out a financing but to give it the form of a sale-leaseback for tax planning purposes although a taxpayer can use_tax planning in structuring a transaction there need to be non-tax considerations in structuring a transaction for the form to be respected although taxpayer allegedly sold the equipment to partnership it was planned in advance that partnership would sell the property to subsidiary in transaction four further taxpayer reported the distribution from bank as a financing on its financial reporting the sale of the equipment was not reported by taxpayer on its year income_tax return taxpayer failed to report the purported sec_351 transaction on its tax_return this would be another indication that taxpayer was not treating the purported sale of the equipment to partnership as a genuine sale if taxpayer had not in substance sold the property to partnership taxpayer would not have treated it as having been acquired from partnership by its subsidiary the fact that taxpayer did not take depreciation for the year taxable_year would favor treating the transaction as a sale however taxpayer did resume depreciation of the equipment in year when taxpayer began deducting the payments to bank these payments were not reflected as rental payments but were instead claimed as interest and depreciation expense on taxpayer’s tax returns postf-150620-01 the fact that the depreciation_deductions were equal to the yearly reduction in the principal_amount owed to bank indicates that taxpayer was treating non-deductible principal payments as deductible depreciation payments the fact that the depreciation_deductions for the equipment were claimed on taxpayer’s portion of the consolidated tax_return indicates that taxpayer acted as if it was still the owner of the property further partnership instructed bank to wire the sale price of the loan payments directly to taxpayer this is another reason to view partnership as an intermediary in a financing the fact that when appraiser appraised the equipment it did not inspect the equipment but instead performed a desktop investigation in which it relied on asset descriptions that were provided by taxpayer may indicate that it was not a bona_fide sale further while the appraisal by appraiser was ostensibly undertaken at the request of partnership it has been determined that the appraisal was commissioned and paid for by promoter if partnership really was buying the equipment it may have acted differently as a whole it looks like the parties never treated the transaction as a sale thus this factor supports the view that there was no sale did partnership acquire an equity_interest in the property whether the buyer has acquired an equity_interest in the property is often considered significant evidence of a sale see 544_f2d_1045 9th cir at the time of the sale of the equipment to partnership partnership paid the entire purchase_price by issuing two notes thus at the time of the sale partnership had no equity in the property this raises the issue of whether partnership stood to profit from appreciation in the value of the property the terms of the sale provided taxpayer an option to buy the property back from partnership for fair_market_value at the end of the lease_term however it was contemplated in the bank memo that in transaction four partnership would sell the property to subsidiary thus partnership was not expected to acquire any genuine equity in the equipment partnership did acquire the preferred_stock in subsidiary after the series of transactions but the preferred_stock is best viewed as a fee for partnership’s role in the transactions since partnership acquired preferred_stock and not common_stock there was a limit to how much partnership could gain from its ownership of the equipment thus this factor also supports the view that there was no sale postf-150620-01 did the sale contract obligate the seller to execute and deliver a deed and the buyer to make payments the facts do not indicate whether a deed was issued if no deed was issued assuming that deeds are normally issued when similar equipment is sold that would be further reason to believe that no bona_fide sale took place the purchase agreement did provide for partnership to make payments on the two notes nevertheless partnership was not in fact expected to make any payments since it was planned that partnership would sell a portion of the rental payments to bank and use the proceeds to pay off one of the notes and it was planned that partnership would pay off the other note when subsidiary bought back the equipment thus partnership in fact never had the burden of making the payments since it was planned that both notes would be retired as part of transaction three and transaction four of the bank memo the only interest_paid on the notes by partnership seems to have been one-day’s interest on the finance note for the day between the sale-leaseback transactions and the sale of a portion of the rental payments to bank partnership had this amount wired by bank to taxpayer thus partnership never seems to have invested any of its own funds in the purported purchase of the equipment thus this factor supports the view that there was no sale was partnership vested with the right of possession this factor has little importance in the transaction because the property was nominally leased back to taxpayer and the lease was structured as a net_lease it should be noted that partnership essentially had no right of possession and this right pursuant to the sale_and_leaseback resided with taxpayer additionally partnership had the right to repossess and sell or re-lease the equipment if taxpayer failed to make a rental payment this factor may in fact be irrelevant since it was planned in the bank memo that partnership would sell the property to subsidiary in transaction four who was obligated to pay property taxes this is a neutral factor but one that has little importance in this transaction because the property was allegedly leased back to taxpayer and the lease was structured as a net_lease it should be noted that partnership had no requirement to pay property taxes because pursuant to the general tax indemnity of the purported sale_and_leaseback this obligation resided with taxpayer because this was a net_lease this factor must be viewed as neutral postf-150620-01 who bore the risk of economic loss or physical damage to the property this factor has little importance in this transaction because the property was allegedly leased back to taxpayer and the lease was structured as a net_lease it should be noted that partnership essentially had no risk of economic loss or physical damage to the property because pursuant to the sale_and_leaseback this risk resided with taxpayer once again the fact that this was structured as a net_lease renders this factor neutral who received the profit from the property’s operation retention and sale this factor concerns whether partnership received the profit from the operation retention and sale of the equipment courts have consistently found that the potential for profit or loss on the sale or re-lease of property is a key burden or benefit of owning property 87_tc_1471 87_tc_1417 taxpayer operated the equipment and benefitted from any profit arising from the operation however this is typical in a net_lease situation the substance of the transactions seems to be that taxpayer transferred the equipment to its subsidiary and borrowed approximately dollar_figurey from bank the transfer of the preferred_stock to partnership appears to have been a fee for its role in the transaction there does not seem to be any reason other than tax planning for structuring the transactions as they were in particular there seems to be no economic reason for taxpayer to structure the transaction in a way that caused partnership to acquire the preferred_stock unless taxpayer was paying partnership a fee for its role in the transaction because the substance of the transaction was a financing it should be treated as a financing additional factors did the property have a useful_life in excess of the leaseback term we note in the context of net leases these factors are neutral and do not in themselves support disallowance of ownership-associated tax_benefit they can be used to support an economic analysis that the taxpayer had neither a profit interest or a potentiality of loss in the transaction because the nominal lessee was obligated to pay all taxes and operating_expenses and incurred the risk of economic loss on the property postf-150620-01 since it was contemplated that subsidiary would acquire the equipment this factor may not be significant still if the useful_life of the equipment was less than the leaseback term that would favor not treating the sale-leaseback as a bona_fide transaction was there a purchase option at less than fair_market_value the lease provided taxpayer the option to buy the equipment back for fair_market_value at the end the lease_term however this may not be significant since it was planned that subsidiary would acquire the equipment in transaction four were renewal rentals at the end of the leaseback term set at a fair_market_value rate there is no indication in the facts presented of whether the lease provided for renewal rentals nevertheless as discussed above this may not have been significant since it was expected that subsidiary would acquire the equipment in transaction four was there a reasonable possibility that the purported owner of the property can recoup its investment in the property from the income producing potential and residual_value of the property in this case there never seems to have been a serious possibility that the purported buyer partnership intended to recoup its investment from the income producing potential and residual_value of the property it was planned that partnership would sell the equipment to subsidiary the only profit to partnership was in the preferred_stock that partnership acquired in the purported sec_351 transaction as discussed above this preferred_stock was a fee for partnership’s role in the transaction in fact partnership made no up-front investment in the purchase of the equipment partnership paid the entire purchase_price by issuing two notes partnership did not expect to have to make payments on these notes it planned to retire one of the notes by selling a portion of the rental payments to bank it planned to retire the other note in the sec_351 transaction this is a strong argument that no sale took place based on the factors in grodt mckay realty and the added factors relating to sale_and_leaseback transactions in torres the sale_and_leaseback transaction that taxpayer entered into could be recharacterized as a financing_transaction whereby taxpayer transferred the equipment to its subsidiary and partnership was never the bona_fide owner the primary reason for characterizing the transaction as a financing_arrangement is that it represents the economic_substance of the postf-150620-01 transactions which is that taxpayer transferred its equipment to a subsidiary and borrowed approximately dollar_figurey from bank we believe that the benefits_and_burdens_of_ownership of the equipment did not pass to partnership accordingly we support treating the transactions as a financing issue sec_351 the acquisition failed to satisfy the technical requirements of sec_351 section sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation solely in exchange for stock and immediately_after_the_exchange the transferor or transferors are in control of the corporation control is defined in sec_368 which provides that control requires ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation transitory phases of an arrangement frequently are disregarded where they add nothing to the completed affair see 293_us_465 302_us_454 see also revrul_83_142 1983_2_cb_68 revrul_78_397 1978_2_cb_150 before the putative sec_351 transaction taxpayer wholly owns subsidiary taxpayer’s transfer of dollar_figureq to subsidiary was coordinated with partnership’s transfer of property to subsidiary and subsidiary’s assumption of partnership’s obligation to taxpayer the facts indicate that taxpayer’s transfer of dollar_figureq to subsidiary occurred in date and that subsidiary’s payment of dollar_figureq back to taxpayer occurred on date taxpayer characterized subsidiary’s payment back to taxpayer part as dividend and part as satisfaction of the debt assumed by subsidiary as part of the putative sec_351 transfer from partnership the transfer of cash from taxpayer to subsidiary and the transfer of the cash back to taxpayer shortly thereafter may be disregarded as a transitory circular_flow_of_cash the cash transfers were coordinated with partnership’s transfer of property to subsidiary and subsidiary’s assumption of partnership’s debt to taxpayer the circular flow of the dollar_figureq between taxpayer and subsidiary appears to have constituted a mere transitory step to allow partnership to receive sec_351 treatment on its transfer thus the transfers of cash should be disregarded see 293_us_465 further to the extent that partnership’s obligation postf-150620-01 to taxpayer is respected as bona_fide debt it may be argued that subsidiary’s assumption of partnership’s obligation to taxpayer combined with the transfer of cash from taxpayer to subsidiary and then back should be stepped together to constitute forgiveness by taxpayer of partnership’s obligation because the cash transfers should be disregarded the transfer of property from partnership to subsidiary must be analyzed separately under sec_351 under this analysis because partnership would not have been in control of subsidiary following such transfer the transfer will fail to satisfy sec_351 we note that we do not know precisely how much time elapsed between the two cash transfers and that the closer that they are in time the stronger the circular_flow_of_cash argument will be the acquisition of subsidiary stock by taxpayer and partnership does not qualify under sec_351 and is therefore a taxable_exchange subject_to sec_1001 the transaction may lack a bona_fide business_purpose courts have held that a transaction meeting the statutory elements of sec_351 does not qualify for nonrecognition if it lacks a non-tax business_purpose 688_fsupp_1129 n d tex aff'd on other issues 865_f2d_644 5th cir 714_f2d_977 9th cir in caruth the taxpayer transferred stock in a closely_held_corporation to his wholly owned corporation four days before the closely_held_corporation declared a large dividend the government argued that the dividend should be recognized by the taxpayer because his transfer of the closely held stock to his wholly owned corporation had no business_purpose the taxpayer argued that sec_351 did not require a business_purpose the court's opinion traced the development of sec_351 and concluded that the provision is tied very closely to the corporate_reorganization provisions on that basis the court reasoned that the principles applicable to reorganizations were equally valid for transfers of property to a controlled_corporation under sec_351 ie that sec_351 requires a valid business_purpose in kluener v commissioner tcmemo_1996_519 aff'd 154_f3d_630 6th cir the taxpayer sold his thoroughbred horses to raise funds to meet loan obligations he transferred the horses to his wholly owned corporation which subsequently sold the horses at auction the corporation reported the sale of the horses on its tax_return but offset the gain with a loss carryover rather than use the proceeds from the sale of the horses for its own purposes the corporation held the funds in a separate_account for several months and then distributed the entire amount to the taxpayer who used part of the funds to pay loans and lent part back to the corporation the tax_court held that in substance the taxpayer sold the postf-150620-01 horses using the corporation as a conduit on appeal the sixth circuit affirmed in discussing sec_351 the court summarized the application of the business_purpose requirement by noting that a shareholder's transfer of property to his closely_held_corporation is not taxed if the transfer occurred for a valid non-tax business_purpose but that the code will tax a shareholder who transfers property solely to avoid taxes in kluener the sixth circuit_court of appeals identified the standards used to determine whether there is a business_purpose for a transfer these factors include whether the transfer fulfilled its stated purpose the extent to which the transferor rather than the transferee benefitted from the transfer the extent to which the transferee needed the property the length of time between the transfer and subsequent events the number of such transfers the taxpayer's expertise in tax matters and the transactions' form courts also examine any explicit indicators of a taxpayer's intent such as documents or negotiations that confirm or belie the existence of a prearranged plan f 2d pincite you have indicated that the facts as currently developed do not suggest a plausible business_purpose for the putative sec_351 transactions if the taxpayer does provide a purported business_purpose for this transaction you should attempt to get as many details as possible and address any defects in that explanation after this occurs you may wish to seek our further advice on the matter issue capitalization for purposes this issue we assume that the payments by taxpayer to bank will be treated as payments of rent for the equipment it should be noted that taxpayer did not treat these payments as rent it deducted them as depreciation and interest sec_162 allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including rent see also sec_1_162-1 sec_263 provides that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate postf-150620-01 there is a well-settled general_rule that when an obligation is assumed in connection with the purchase of capital assets payments satisfying the obligation are non-deductible capital expenditures webb v commissioner 708_f2d_1254 7th cir pension payments the supreme court has held that payment of a tax_lien by a subsequent purchaser is not the discharge of a burden which the law has placed upon him but is actually as well as theoretically a payment of purchase_price 316_us_394 in magruder the taxpayer had purchased real_estate and paid taxes on the property for the current_year that had not been paid_by the seller at the time of the purchase the court reasoned that the buyer has agreed to pay taxes which were the personal liability of the seller the court stated that taxes are not like rent nor are they paid for the privilege of occupying property for any given period of time magruder u s pincite the court held the payment of the taxes which was an obligation of the seller was part of the purchase_price in subsidiaryific transport co v commissioner 483_f2d_209 9th cir a court citing magruder held that the payment by a parent to discharge a contingent tort liability of a subsidiary upon liquidating the subsidiary is part of the cost of acquiring the assets of the subsidiary here taxpayer is not agreeing to pay an existing obligation at the time of acquiring the property rather the payments would be rent for_the_use_of the property the court in magruder stated that payments for the privilege of using property are not capitalized as an acquisition_cost therefore the payments by taxpayer to bank are not capital expenditures issue penalties sec_6662 imposes a penalty in an amount equal to of the underpayment_of_tax attributable to one or more of the items listed in sec_6662 these items include negligence substantial understatements of income_tax and substantial valuation misstatements under chapter negligence negligence includes a failure to make a reasonable attempt to comply with provisions of the internal revenue laws or failure to do what a reasonable and ordinarily prudent person would do under the same circumstances see sec_6662 martello v commissioner 380_f2d_499 5th cir aff’g on this issue 43_tc_168 sec_1_6662-3 a return position that has a reasonable basis is not attributable to negligence but negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a reported_item postf-150620-01 which would seem to a reasonable and prudent person to be ‘too good to be true’ under circumstances sec_1_6662-3 the accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion see sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances see sec_1_6664-4 the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability for the year see id the negligence_penalty can be applied to deficiencies resulting from the application of the economic_substance_doctrine 113_tc_214 we conclude that taxpayer was negligent and that the accuracy-related_penalty under sec_6662 should be applied to the deficiencies resulting from the disallowance of the portion of rent paid_by partnership which was deducted as a second depreciation deduction taxpayer has offered no evidence that there was reasonable_cause for its return position or that it acted in good_faith in asserting them there is no evidence that taxpayer thoroughly investigated the bona_fide economic aspects of the lease_stripping transaction or reasonably relied on professional advice that the deductions are allowable see 904_f2d_1011 5th cir sec_1_6664-4 substantial_understatement of income a substantial_understatement_of_income_tax exists for a taxable_year if the amount of understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 understatements are generally reduced by the portion of the understatement attributable to the tax treatment of items for which there was substantial_authority for such treatment and any item if the relevant facts affecting the item’s tax treatment were adequately disclosed in the return or an attached statement and there is a reasonable basis for the taxpayer’s tax treatment of the item sec_6662 tax_shelter means as is relevant here any plan or arrangement a significant purpose of which is the avoidance or evasion of federal_income_tax sec_6662 the facts support the position that the series of transactions in which taxpayer and its subsidiary claimed depreciation_deductions twice on the same property was a tax_shelter any understatement that results from the disallowance of the principal which is deducted will be substantial and should be subject_to the penalty provided by sec_6222 unless taxpayer reasonably believed that the tax treatment of the item was more_likely_than_not the proper treatment as discussed above in connection with negligence the facts as currently developed do not satisfy even the lower reasonable standard that applies for purposes of determining negligence see sec_1_6662-4 postf-150620-01 even if the series of transactions in which taxpayer created two sets of deductions was not a tax_shelter the deficiencies that result from the disallowance if substantial should be subject_to the penalty provided for under sec_6662 if the transactions were not a tax_shelter the understatement will be reduced by the portion of the understatement attributable to the tax treatment of items for which there was substantial_authority for such treatment and any item if the relevant facts affecting the item’s tax treatment were adequately disclosed in the return or an attached statement and there is a reasonable basis for the taxpayer’s tax treatment of the item sec_6662 neither of these exceptions apply the substantial_authority standard is higher than the reasonable basis standard sec_1_6662-4 as was discussed regarding negligence the facts as currently developed do not support a conclusion that taxpayer had even a reasonable basis for claiming the rental deductions in addition there is no indication that the relevant facts affecting the item’s tax treatment were disclosed in taxpayer’s return or in attached statements note that in determining the total amount of penalties imposed where at least two penalty rates may apply or where there is an adjustment with respect to which no penalty has been imposed the ordering rules of sec_1_6664-3 should be followed case development hazards and other considerations in order to ascertain whether legal_title had passed it would be useful to look into whether there was any reasonable possibility that partnership would have wanted to retain ownership of the equipment instead of transferring ownership to subsidiary this could depend on factors such as whether partnership was normally in the business of using or leasing the kinds of equipment involved in the sale-leaseback it could also depend on whether partnership would have had any reason to keep the equipment at the end of the lease_term or whether partnership could have leased it to a party other than taxpayer in analyzing whether the parties treated the transaction as a sale it would be worth looking into whether communications among the parties prior to the transactions treat the transactions as a financing also an explanation of how taxpayer computed the depreciation_deductions might indicate whether taxpayer relinquished its ownership of the assets it would be useful to look into whether subsidiary existed as an operating_corporation or was merely an accounting entry on taxpayer’s books if subsidiary were merely an empty shell that would strengthen the idea that the transactions were carried out merely for tax planning purposes it would be worth looking into whether taxpayer really sold the equipment for fair_market_value to partnership the appraised value of the equipment was the same postf-150620-01 as its basis if the fair_market_value was not the same as the purchase_price that would make it more likely that there was no bona_fide sale and the parties were trying to avoid having any gain_or_loss recognized on the purported equipment sale in determining whether partnership was vested with the right of possession it may be worth examining whether there was any realistic possibility that partnership would have been able to sell or rent the equipment to another business in the event of default who would benefit from retention and sale of the property after the expiration of the lease_term is a key issue in sale-leaseback cases it would be worth looking into whether there was any realistic possibility that partnership would not have transferred the equipment to subsidiary in transaction four since it was contemplated that the property would be transferred to subsidiary it is less significant whether partnership was likely to continue to be the owner of the equipment after the lease_term but it may be worth looking into whether there was any possibility that partnership would have remained the owner of the property until the end of the lease_term and then continued to own the equipment after that this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions associate chief_counsel passthroughs and special industries by matthew lay senior technician reviewer cc psi
